Hughes, J., (after stating the facts.) The indictment in this case charges only petit larceny, which is only a misdemeanor, the value of the money stolen being stated at less than ten dollars. Sand. So H. Dig., § 1699. It was therefore unnecessary to charge that the taking, etc., was feloniously done. It is true that the definition of larceny, according to our statute, is as follows: “Larceny is the felonious stealing, taking and carrying, riding or driving away, the personal property of another.” Sand. So H. Dig., § 1694. Since the p-.ssage of this statute, a distinction has been made between grand and petit larceny. See act March 22, 1881 (p. 144). The word “steal” has a uniform signification, and in common as well as legal parlance means “the felonious taking ‘and carrying away of the personal goods of another.” State v. Chambers, 2 Green (Iowa), 311. “Theft” is a popular name for larceny. People v. Donahue, 84 N. Y. 442. See Skipwith v. State, 8 Texas App. 138, The indictment charges that the defendant “unlawfully did steal,” etc. This is sufficient. The general description of the money charged to have been stolen is sufficient, under § 1717,-Sand. & H. Dig. (Act of 1893.) Reversed, with directions to overrule the demurrer.